DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08/19/2021 is being considered by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8, 13-14 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jeon et al. (US. Pub. No. 2019/0369799, hereinafter “Jeon”).
As to claim 1, Jeon discloses a method for touch detection [abstract, a touchscreen for receiving touch input] and fingerprint unlocking [figure 6A, place finger or draw to unlock, paragraph 175, the controller unlocks the screen lock state based on the fingerprint information] comprising: 
detecting a finger of a user being in contact with a multiresolution touch interface, the multiresolution touch interface having a low-resolution mode and a high-resolution mode [abstract, first sense resolution and second sense resolution, which is higher than the first sense resolution]; 
in response to the detecting the finger of the user being in contact with the multiresolution touch interface, determining a touch interaction associated with the detected finger under the low-resolution mode [figure 4A, “S21” detect touch input on first area at first sensing resolution in screen lock state, paragraph 169]; 
determining whether the multiresolution touch interface is locked [figure 4A, “S21” detect touch input on first area at first sensing resolution in screen lock state, paragraph 169]; 
in response to the multiresolution touch interface being locked, switching a finger contact area of the multiresolution touch interface into the high-resolution mode, wherein the finger contact area is determined based at least in part on the determined touch interaction associated with the detected finger [figure 4A, “S22” switch first sensing resolution of the first area to second sensing resolution based on touch input, paragraph 169]; 
detecting a fingerprint in the finger contact area [figure 4A, “S23” acquire fingerprint information in first area, paragraph 173]; and 
unlocking the multiresolution touch interface based at least in part on the detected fingerprint [figure 4A, “S24” perform user authentication procedure based on fingerprint information and unlock, paragraph 174].
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified the method of Jeon to include features in different embodiments of Jeon, in order to prevent a user authentication function from being activated or a touch screen from being turned on due to an unintended or accidental touch (Jeon, paragraph 10).
As to claim 2, Jeon discloses the method of claim 1, wherein a default resolution setting of the multiresolution touch interface is the low-resolution mode [figure 4A, “S21” detect touch input on first area at first sensing resolution (default resolution), paragraph 6, change the first sensing resolution of the first area to a higher second sensing resolution].
As to claim 3, Jeon discloses the method of claim 1, wherein the detecting the touch interaction associated with the detected finger includes identifying a location of the detected finger [figure 4A, “S21” detect touch input on first area (identify a location) at first sensing resolution].
As to claim 4, Jeon discloses the method of claim 1, wherein the detecting the touch interaction associated with the detected finger includes determining a direction of movement of the detected finger [figure 4D, determine a direction of movement of the finger, paragraph 196, a continuous touch input moving in one direction].
As to claim 5, Jeon discloses the method of claim 1, wherein the detecting the touch interaction associated with the detected finger includes determining a gesture associated with the detected finger [paragraph 59, such touches include a short (or tap) touch, a long touch, a multi-touch, a drag touch, a flick touch, a pinch-in touch, a pinch-out touch, a swipe touch, a hovering touch].
As to claim 6, Jeon discloses the method of claim 5, wherein the gesture associated with the detected finger includes sliding, tapping, multi touch, touch and hold, or any combination thereof [paragraph 59, such touches include a short (or tap) touch, a long touch, a multi-touch, a drag touch, a flick touch, a pinch-in touch, a pinch-out touch, a swipe touch, a hovering touch].
As to claim 7, Jeon discloses the method of claim 1, further comprising in response to the multiresolution touch interface being unlocked, continue detecting the touch interaction associated with the detected finger under the low-resolution mode while the finger of the user is in contact with the multiresolution touch interface [abstract, to acquire fingerprint data and maintain the second region at the first sense resolution (low-resolution) so that the former receives touch input].
As to claim 8, Jeon discloses the method of claim 1, wherein the multiresolution touch interface includes a plurality of sensing columns [figure 9, sensing rows and columns “TX” and “RX”], and wherein the switching the finger contact area of the multiresolution touch interface into the high-resolution mode includes switching a portion of the plurality of sensing columns into the high-resolution mode [paragraph 146, the plurality of first and second electrode lines is arranged at predetermined intervals so that a touch is sensed at the second sensing resolution (high-resolution)].
As to claim 13, Jeon discloses the method of claim 1, further comprising generating a biometric image of the detected fingerprint in the finger contact area of the multiresolution touch interface [figure 4B, generate a biometric image of the fingerprint in area “A1”].
As to claim 14, Jeon discloses the method of claim 13, further comprising comparing the generated biometric image of the detected fingerprint with saved patterns associated with the user, wherein the unlocking the multiresolution touch interface is in response to the generated biometric image matching one of the saved patterns associated with the user [figure 4A, “S23”-“S25”, paragraph 73, the identification module may be a chip that stores various information for authenticating authority of using the terminal “100” and may include a user identity module…].
As to claim 20, Jeon discloses the method of claim 1, multiresolution touch interface includes an ultrasound sensor, an infrared sensor, a camera, or any combination thereof; and wherein the fingerprint is detected using the ultrasound sensor, the infrared sensor, the camera, or any combination thereof [paragraph 30, a finger scan sensor, a ultrasonic sensor, an optical sensor (i.e. camera), paragraph 112, scan a user’s fingerprint].
Claims 9-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jeon in view of Shin et al. (US. Pub. No. 2012/0105829, hereinafter “Shin”).
As to claim 9, Jeon discloses the method of claim 8.
Jeon does not disclose wherein the multiresolution touch interface includes a plurality of infrared sensor arrays arranged into the sensing columns.
Shin teaches a method wherein a touch interface includes a plurality of infrared sensor arrays arranged into the sensing columns [figures 13-14, a plurality of infrared sensor arrays “210” arranged into sensing columns, paragraph 123, the infrared sensor module with light receiving region “210” including an array of sensing cells “215” arranged into the sensing columns].
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified the method of Jeon to include a plurality of infrared sensor arrays arranged into the sensing columns, as taught by Shin, in order to make it easy by anyone by a touch of a button dispalyed on the display with a finger (Shin, paragraph 6).
As to claim 10, Jeon, as modified by Shin, discloses the method of claim 9, wherein each infrared sensor array of the plurality of infrared sensor arrays includes a central cluster of infrared sensor units and a peripheral cluster of infrared sensor units [Shin, figure 13, the central cluster of infrared sensor units “215” and the peripheral cluster of infrared sensor units “215”]. In addition, the same rationale is used as in rejection for claim 9.
Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jeon in view of Shin, as applied to claim 9 above, further in view of Orsley et al. (US. Pub. No. 2009/0057124, hereinafter “Orsley”).
As to claim 11, Jeon, as modified by Shin, discloses the method of claim 10.
Jeon, as modified by Shin, does not disclose wherein the multiresolution touch interface further includes a switching column connected to each of the central cluster and the peripheral cluster of each infrared sensor array.
Orsley teaches a method wherein a touch interface further includes a switching button connected to each of a central cluster [figure 2, a switching button is connected to a central cluster “42” and “48”] and a peripheral cluster of each sensor array [figure 2, a switching button is connected to a peripheral cluster of each sensor array “40” and “46” and “44” and “50”].
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified the method of Jeon to include a switching button connected to each of a central cluster and a peripheral cluster of each sensor array, as taught by Orsley, in order to effect clicking functionality (Orsley, abstract).
Claims 15-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jeon in view of Kurz et al. (US. Pub. No. 2012/0120013, hereinafter “Kurz”).
As to claim 15, Jeon discloses the method of claim 13, further comprising:
comparing the generated biometric image of the detected fingerprint with saved patterns associated with the user [paragraph 73, the identification module may be a chip that stores various information for authenticating authority of using the terminal “100” and may include a user identity module…].
Jeon does not disclose causing a request for a new fingerprint input to be communicated to the user.
Kurz teaches a method to cause a request for a new fingerprint input to be communicated to a user [figure 2, a request for a new fingerprint input for different fingers using different display patterns “F1-4”].
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified the method of Jeon to cause a request for a new fingerprint input to be communicated to a user, as taught by Kurz, in order to perform a predetermined function of the device (Kurz, abstract).
As to claim 16, Jeon, as modified by Kurz, discloses the method of claim 15, wherein the request for the new fingerprint input is displayed on the multiresolution touch interface [figure 2, a request for a new fingerprint input for different fingers using different display patterns “F1-4”]. In addition, the same rationale is used as in rejection for claim 15.
As to claim 17, Jeon, as modified by Kurz, discloses the method of claim 15, wherein the request for the new fingerprint input includes a haptic feedback, a visual feedback [figure 2, a request for a new fingerprint input for different fingers using different display patterns “F1-4”], or both. In addition, the same rationale is used as in rejection for claim 15.
Claims 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jeon in view of Holz et al. (US. Pub. No. 2016/0004898, hereinafter “Holz”).
As to claim 18, Jeon discloses the method of claim 1, further comprising measuring (i) a bioimpedance of the user [paragraph 4, biometric user authentication technologies, paragraph 30, a biometric sensor] based at least in part on sensor data generated via a finger contact area of the multiresolution touch interface [abstract, acquire fingerprint data on the display area].
Jeon does not expressly disclose (ii) ECG data associated with the user, or (iii) both (i) and (ii) based at least in part on sensor data generated via the finger contact area of the multiresolution touch interface.
Holz teaches a method comprising measuring (i) a bioimpedance of a user, (ii) ECG data associated with the user, or (iii) both (i) and (ii) based at least in part on sensor data generated via the finger contact area of a touch interface [figure 1, sensors “102” to measure biometric information for determining user’s bioimpedance, electrocardiogram (ECG) via finger contact area].
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified the method of Jeon to comprise measuring (i) a bioimpedance of a user, (ii) ECG data associated with the user, or (iii) both (i) and (ii) based at least in part on sensor data generated via the finger contact area of a touch interface, as taught by Holz, in order to convey particular user-related information to a touch sensitive device by way of a touch event (Holz, paragraph 2).
As to claim 19, Jeon, as modified by Holz, discloses the method of claim 18, wherein the sensor data is generated by an electrode placed within the finger contact area of the multiresolution touch interface [Jeon, figure 3B, the sensor data is generated by an electrode placed within the finger contact area “A1” of the multiresolution touch interface].

Allowable Subject Matter
Claim 12 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: None of the prior art, made of record, singularly or in combination, teaches or fairly suggests the features presented in the combination limitations of dependent claim 12, such as “wherein both the switching columns of the central cluster and the peripheral cluster of the infrared sensor array are engaged under the high-resolution mode; and wherein the switching column of the peripheral cluster of the infrared sensor array is disengaged under the low-resolution mode”, recited by claim 12. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAN-YING YANG whose telephone number is (571)272-2211. The examiner can normally be reached Monday-Friday, 8am-5pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Eisen can be reached on (571)272-7687. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/NAN-YING YANG/            Primary Examiner, Art Unit 2622